This proceeding is to review the action of the district court of Muskogee county in setting aside a decree in a divorce proceeding, after the term had expired at which the decree had been rendered.
On June 2, 1915, a decree of divorce was rendered in the action brought by E.A. Merrell v. Ada M. Merrell, and on the 17th day of November, 1915, at a subsequent term of the court, the decree was set aside upon the court's motion, without any attempt on the part of any one to comply with the statute governing the setting aside of orders and Judgments after the lapse of the term.
This case is ruled by the case of Hawkins v. Hawkins,52 Okla. 786, 153 P. 844, where it was said:
"The district court * * * is without jurisdiction, at a subsequent term, to take any steps towards vacating or modifying a judgment or order of the court, unless the provisions of" the statute "relating to the vacation and modification of judgments and orders, have been substantially complied with. An order made by the court at a subsequent term, vacating a former order, without complying with the terms of the statute in regard thereto, is void."
To the same effect are the cases of McAdams v. Latham,21 Okla. 511, 96 P. 584; McKee v. Howard, 38 Okla. 422,134 P. 44.
The judgment of the court in setting aside the decree is reversed, and the cause remanded, with instructions to vacate the order.
All the Justices concur.